DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/15/2021 has been entered. Claims 1-4, 7-11, and 16 remain pending in the application. Claim 11 has been withdrawn from further consideration as previously detailed in the Non-final Office action mailed 3/10/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 9/24/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 9/24/2021. 
Election/Restrictions
Claim 1 is allowable. Claim 11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and species B, as set forth in the Office action mailed on 12/30/2019 is hereby withdrawn and claim 11 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: “a flow restraining mechanism located in proximity to said distal outlet and configured to decrease a horizontal velocity component of the suspended particles along a longitudinal axis of the embolization microcatheter” in claim 9. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows: 
Microcatheters and methods for modifying and delivering suspended particles to target bodily parts (e.g., of a cardiovascular system). Embolization microcatheters and uses thereof in performing local embolization procedures, involving modifying flow characteristics (momentum) of suspensions during delivery. Applicable for delivering embolization material in a small blood vessel towards a target bodily part, and for performing local embolizations in small blood vessels feeding (possibly, cancerous) An exemplary catheter includes: a tubular wall with proximal and distal wall ends, and a lumen extending therebetween, opened and configured to allow passage of a suspension to a distal outlet; the distal outlet a suspension fluid and particles; a proximal outlet the suspension fluid without particles and to block passage of the particles, during delivery of the suspension.

The claims have been amended as follows: 
1.	(Currently Amended) An embolization microcatheter for modifying and delivering a suspension to a subject, the suspension includes particles suspended in a suspension fluid, the microcatheter comprising: 
a tubular wall comprising a proximal wall end, a distal wall end, and a lumen extending between said wall ends and configured to allow passage therethrough of the suspension; 
a distal outlet at the distal wall end; and 
a plurality of side openings formed in the tubular wall proximally to the distal outlet, 
wherein the distal outlet is shaped and/or sized to allow passage therethrough of both the suspension fluid and the particles, 
wherein the plurality of side openings is in the form of longitudinal slits having a longer length and a shorter length, wherein the longer length is parallel to a longitudinal axis extending from a proximal end to a distal end of the embolization microcatheter, the plurality of side openings for blocking passage therethrough of the particles, 
wherein the plurality of side openings is distributed around and/or along a section of the tubular wall, 
the longitudinal slits is at least about 0.5 mm2, such that a ratio of a momentum of the suspension flowing proximally to the longitudinal slits and a momentum of the suspension flowing distally to the longitudinal slits is at least 3, 
wherein the embolization microcatheter has a length suitable for performing embolization procedures, and 
2wherein the microcatheter is configured to prevent back flow during continuous delivery of the particles through the distal outlet.
2.	(Currently Amended)	The embolization microcatheter according to claim 1, wherein said plurality of side openings is distributed around and/or along a section of said tubular wall, wherein said plurality of side openings has a smallest cross sectional dimension equal to or less than about 30 microns.
3.	(Currently Amended)	The embolization microcatheter according to claim 1, wherein the particles configured to be delivered include a solid embolic material and/or a particulate embolic agent.
7.	(Currently Amended)	The embolization microcatheter according to claim 1, comprising a length limiting rod-like element extending parallel to the longitudinal axis of said microcatheter across said plurality of side openings, so as to resist and/or prevent elongation of the microcatheter about said plurality of side openings.
8.	(Currently Amended)	The embolization microcatheter according to claim 7, wherein said rod-like element includes lateral extensions in a form of closed and/or opened rings curved in conformity to inner boundaries of said lumen.
10.	(Currently Amended)	The embolization microcatheter according to claim 9, wherein said flow restraining mechanism comprises a helix positioned in the lumen of the embolization 
11.	(Currently Amended)	The embolization microcatheter an inner boundary of said lumen, configured to resist the suspension flowing thereacross; and wherein said at least one inwardly radial projection includes a plurality of longitudinally spaced opened and/or closed ring elements.
16.	(Currently Amended)	The embolization microcatheter according to claim 1, wherein an outer diameter of said tubular wall is equal to or less than about 4 mm.
Authorization for this examiner’s amendment was given in an interview with Roy Gross on 1/7/2022.
Allowable Subject Matter
Claims 1-4, 7-11 and 16 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an embolization microcatheter as claimed in claim 1 comprising wherein the plurality of side openings is in the form of longitudinal slits having a longer length and a shorter length, wherein the longer length is parallel to a longitudinal axis extending from a proximal end to a distal end of the embolization microcatheter, wherein the longitudinal slits have a smallest cross sectional dimension equal to or less than about 100 microns, and wherein the microcatheter is configured to prevent back flow during continuous delivery of the particles through its distal outlet.
2, such that a ratio of a momentum of the suspension flowing proximally to longitudinal slits and a momentum of the suspension flowing distally to the longitudinal slits is at least 3 and if the microcatheter would still be configured to prevent back flow during continuous delivery of the particles through its distal outlet. Thus claim 1 is allowable.
Dependent claims 2-4, 7-11 and 16 are allowed by virtue of being dependent upon allowed independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783